DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed January 4, 2022. 
Claims 1, 10 and 19 have been amended.  
Claim 5 has been cancelled.
Claims 1-4, 6-19 and 20 are now pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendments are necessary to clarify the claimed invention with respect to how edge nodes receive network-related updates and to recite structure for the claimed apparatus in claim 10 (switches) and claim 19 (vehicle controller, vehicle sensors).
Authorization for this examiner’s amendment was given via telephonic and email correspondence with Attorney, Brian Cromarty on March 21, 2022.
The application has been further amended as follows for Claims 1, 10 and 19: 

(Currently Amended) A method for providing a fault tolerant network time synchronization in a motor vehicle communications network comprising:

transmitting the time synchronization signal from a first switch to a second switch via a first link and from the first switch to a third switch via a second link;
detecting a link failure of the second link; and
transmitting the time synchronization signal from the second switch to the third switch via a third link in response to the link failure wherein the third switch is operative to couple the time synchronization signal from the second switch to an edge node and wherein the edge node is operative to synchronize a clock in response to the time synchronization signal, wherein the edge node receives the time synchronization signal only from the third switch.

(Currently Amended) An apparatus comprising:
a first network node including a first switch with processing circuitry for transmitting a first time synchronization signal;
a second network node including a second switch with processing circuitry for receiving the first time synchronization signal from the first switch and for transmitting a second time synchronization signal to a third switch; and
a third network node including the third switch with processing circuitry for receiving the first time synchronization signal from the first switch and the second time synchronization signal from the second switch, the third node being further operative to synchronize an internal clock to the first synchronization signal in response to receiving the first time synchronization signal and to synchronize the internal clock to the second synchronization signal in response to not receiving the first time synchronization signal, wherein the edge node receives the time synchronization signal only from the third switch.

(Currently Amended) A vehicle network comprising;
a vehicle controller having a first network switch and a grandmaster clock wherein the vehicle controller is configured with processing circuitry operative to generate a first time synchronization frame in response to the grandmaster clock and to couple the first time synchronization from the first network switch to a second network switch via a first data link and to couple the first time synchronization from the first network switch to a third network switch via a second data link;
a first vehicle sensor having the second network switch configured with processing circuitry for receiving the first time synchronization frame via the first data link, for generating a second time synchronization frame in response to the first time synchronization frame and for transmitting the second time synchronization frame to the third network switch via a third data link; and
a second vehicle sensor having the third network switch and an internal clock wherein the second vehicle sensor is configured with processing circuitry operative to synchronize the internal clock with the grandmaster clock according to the first time synchronization signal in response to receiving the first time synchronization frame, the second vehicle sensor being further operative to synchronize the internal clock with the wherein the edge node receives the time synchronization signal only from the third switch.

Allowable Subject Matter
Claims 1-4, 6-19 and 20 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method for providing a fault tolerant network time synchronization in a motor vehicle communications network, the prior art of record teaches generating a time synchronization signal, transmitting the time synchronization signal from a first switch to a second switch via a first link and from the first switch to a third switch via a second link, detecting a link failure of the second link, and transmitting the time synchronization signal from the second switch to the third switch via a third link in response to the link failure. Such teachings may be seen in Chen et al, U.S. Patent Application Publication No. 20210006344 A1 (e.g., FIGS. 10, 11 and  ¶ [0022] [0114] [0119] [0131]).
Prior art of record teaches wherein the third switch is operative to couple the time synchronization signal from the second switch to an edge node and wherein the edge node is operative to synchronize a clock in response to the time synchronization signal, as may be seen in Tamil, U.S. Patent Publication No. 7272309 B1 (e.g., FIG. 25; 
The prior art of record fails to disclose individually or in combination or render obvious the limitations regarding the edge node relying on one associated switch to provide it synchronization information even if the primary synchronization link is lost to its associated switch, i.e.:
wherein the third network switch is operative to couple the second time synchronization signal from the second switch to an edge node and wherein the edge node is operative to synchronize a clock in response to the second time synchronization signal, wherein the edge node receives the time synchronization signal only from the third switch.
Claims 2-4, 6-13 and 14, dependent from claim 1, are also allowed.
Regarding independent Claim 10, directed to an apparatus, the prior art of record teaches a first network node including a first switch for transmitting a first time synchronization signal, a second network node including a second switch for receiving the first time synchronization signal from the first switch and for transmitting a second time synchronization signal to a third switch, and a third network node including the third switch for receiving the first time synchronization signal from the first switch and the second time synchronization signal from the second switch, the third node being further operative to synchronize an internal clock to the first synchronization signal in response to receiving the first time synchronization signal and to synchronize the internal clock to 
The prior art of record teaches an apparatus comprising multiple network nodes and switches, as may be seen in Zinner, U.S. Patent Application Publication No. 20200295861 A1 (e.g., FIG. 1 and ¶ [0047] [0048] [0054]).
The prior art teaches wherein the third switch is further operative to couple the second time synchronization signal from the second switch to an edge node and wherein the edge node is operative to synchronize a clock in response to the second time synchronization signal, as may be seen in Tamil citations, above.
The prior art of record again fails to disclose individually or in combination or render obvious the limitations regarding the edge node relying on one associated switch to provide it synchronization information even if the primary synchronization link is lost to its associated switch, i.e.:  wherein the third network switch is operative to couple the second time synchronization signal from the second switch to an edge node and wherein the edge node is operative to synchronize a clock in response to the second time synchronization signal, wherein the edge node receives the time synchronization signal only from the third switch.
Claims 11-18, dependent from claim 10, are also allowed.
Regarding independent Claim 19, directed to a vehicle controller, the prior art of record teaches a vehicle controller having a first network switch and a grandmaster clock wherein the vehicle controller is operative to generate a first time synchronization frame in response to the grandmaster clock and to couple the first time synchronization from the first network switch to a second network switch via a first data link and to 
Prior art of record teaches a second switch associated with a vehicle sensor, a second vehicle sensor having the third network switch and an internal clock wherein the second vehicle sensor is operative to synchronize the internal clock with the grandmaster clock according to the first time synchronization signal in response to receiving the first time synchronization frame, the second vehicle sensor being further operative to synchronize the internal clock with the grandmaster clock according to the second time synchronization signal in response to not receiving the first time synchronization frame. Such teachings may be seen in Zinner, above.
Prior art of record teaches wherein the third network switch is operative to couple the second time synchronization signal from the second switch to an edge node and wherein the edge node is operative to synchronize a clock in response to the second time synchronization signal, as may be seen in Tamil, above.  
The prior art of record fails to disclose individually or in combination or render obvious the limitations regarding the edge node relying on one associated switch to provide it synchronization information even if the primary synchronization link is lost to its associated switch, i.e.: wherein the third network switch is operative to couple the wherein the edge node receives the time synchronization signal only from the third switch.
Claim 20, dependent from claim 19, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471